Citation Nr: 1212917	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period from September 24, 2003 to September 28, 2005.

2.  Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period prior to January 4, 2005.

3.  Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period from March 1, 2005 to September 28, 2005.

4.  Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period from November 1, 2006 to March 1, 2007.

5.  Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period on and after June 1, 2007.

6.  Entitlement to a rating in excess of 10 percent for residuals fracture, right medial malleolus with arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1958.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Examinations will be requested whenever VA determines that there is a need to determine the current severity of a disability.  38 C.F.R. §§ 3.159, 3.327(a) (2011).

In this case, the Veteran last underwent a comprehensive VA examination of his left knee and right ankle disabilities in October 2003.  Since that time, the Veteran has undergone three surgical operations of his left knee-a left knee scope in January 2005, a left total knee arthroplasty in September 2005, and a left knee patella resurfacing with poly exchange in March 2007.  Such an extensive surgical history strongly suggests that the October 2003 VA examination is no longer representative of the current symptomatology of the Veteran's left knee disability.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected left knee disability.  Id.  The Veteran has not undergone any surgical operations on his right ankle, nor has he reported any significant increases in symptomatology since October 2003, however, the fact remains that the last VA examination of the Veteran's right ankle occurred approximately eight and half years ago.  As a new VA examination of the Veteran's left knee disability is already required, the Board finds that it is most appropriate to have the Veteran's right ankle disability reevaluated at the same time.  Id.  Therefore, the claims must be remanded.

Finally, the Board notes that the Veteran failed to report for a hearing before the Board in October 2011.  The evidence of record shows that notice of the scheduled hearing was returned to sender, as the forwarding time on the Veteran's last known address had expired.  As further attempts must be made to contact the Veteran in conjunction with the VA examinations discussed above, it is possible that the Veteran's current address will be obtained.  If the Veteran's current address is obtained, the Veteran should be contacted to determine whether he still desires a hearing before the Board.  The RO should inform the Veteran that it is his responsibility to provide VA with his current address and keep VA informed when he changes addresses.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain the Veteran's current mailing address.

2.  Contact the Veteran to determine whether he still desires a hearing before the Board.  If the Veteran does desire a hearing, the Veteran's name must be placed on the docket for a hearing before the Board.

3.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected left knee and right ankle disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's left knee and right ankle.  The examiner must record pertinent complaints, symptoms, and clinical findings, to include whether instability exists, and if so, to what degree.  The orthopedic examiner must conduct full range of motion studies on the left knee and right ankle.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins.  The examiner must state whether the Veteran has chronic left knee residuals consisting of severe painful motion or weakness.  The examiner must also state whether there is nonunion of the tibia and fibula of the left knee, with loose motion, requiring a brace.  With regard to the Veteran's right ankle, the examiner must state whether any limitation of motion found is best characterized as marked, moderate, or less than moderate in severity.  In addition, the examiner must state whether the Veteran's right ankle has ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of the os calcis or astragalus with marked deformity, or astragalectomy.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to a left knee or right ankle disorder.  The examiner must also provide an opinion on whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by the objective evidence of left knee and right ankle pathology.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  Finally, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

